DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title is amended to read:  A Pressure Sensor Element For Measuring Differential Pressure And A Diaphragm Base Having A Set Of Diaphragms Displaced By Receiving Pressures Where A Set Of Pressure Inlet Passages Respectively Transmit Different Pressures To The Set Of Diaphragms

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 1, Opitz et al (US 7992443 B2) teaches a micromechanical sensor element for capacitive differential pressure sensing (50) having a deflectable diaphragm structure (51) which is provided with at least one deflectable electrode (52) wherein the diaphragm structure (510 includes two mutually parallel configured diaphragms (511 & 512) that are joined rigidly to one another via at least one connecting crosspiece (513) (Column 6, lines 5-31; Figure 5).  However, Opitz et al does not teach the structural limitations of the sensing element having a diaphragm base further comprising a third diaphragm that directly receives a fluid to be measured and has the first pressure, a fourth diaphragm that directly receives a fluid to be measured and has the second pressure, a third pressure introduction path that communicates with the first pressure introduction path to transmit the first pressure applied to the third diaphragm to the first pressure introduction path and the first diaphragm, and a fourth pressure introduction path that communicates with the second pressure introduction path to transmit the second pressure applied to the fourth diaphragm to the second pressure introduction path and the second diaphragm in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al (US 5146787 A) - The present invention relates to a diaphragm and vibrating beam pressure microsensor and more particularly to such a microsensor in which the sensitive elements are essentially obtained by using the silicon etching techniques developed during these last years for manufacturing semiconductor components.
Grantham (US 4879627 A) -  This invention relates to pressure sensors utilizing capacitance variations to sense pressure variations, and more particularly the present invention relates to silicon-on-silicon pressure sensor designs which employ a silicon diaphragm, the movement of which due to changes in pressure varies the capacitance of the sensor and thus provides an output representative of the applied pressure.
Knecht et al (US 4790192 A) - The pressure sensor provides for multiple diaphragm sensing regions in a side by side configuration which can be formed in to a stacked monolithic batch fabricated form. The multiple pressure sensor can be constructed to sense differential or absolute pressure as desired. The pressure inlets are all on the same side of the monolithic structure to isolate the corrosive pressure media from the sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/           Examiner, Art Unit 2856